internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-106321-99 date date legend taxpayer taxpayer property trust trust state dear this is in response to your letter dated date and prior correspondence in which you requested a ruling that a residence although occasionally occupied by the son of the term holders who is not a dependent may still be held in a qualified_personal_residence_trust qprt within the meaning of sec_25_2702-5 of the code facts the facts and representations submitted are as follows taxpayer and taxpayer husband and wife own property located in state property is currently held in a land trust of which taxpayers are the beneficial owners property consists of one parcel on the local_tax map and is assessed as one parcel for property_tax purposes property is similar in size to nearby properties used for residential purposes property is improved by a residence which is currently being remodeled upon plr-106321-99 completion of the remodeling taxpayers intend to use the residence for vacations family gatherings and entertaining guests taxpayers intend to use the residence for personal purposes for more than days in each year taxpayer’s have a son who is married and has children he is not a dependent of taxpayers for income_tax purposes son owns a home near property and plans to retain this home as his personal_residence taxpayers will allow son and his family to use property occasionally with their permission but such permission will not extend to use of the home on a full time continuous basis taxpayer proposes to transfer his undivided one-half interest in property to a qprt and taxpayer proposes to transfer her undivided one-half interest in property to a separate qprt the terms of both proposed trust documents are identical each trust will terminate at the earliest of years from the date it is established or the date of the term holder’s death or the date the trust ceases to be a qprt if a_trust terminates at the end of the 8-year term the trustee will distribute to the term holder any cash or other non-residence assets held by the trustee the remaining principal will be distributed to a separate family_trust if the term holder dies before the 8-year term expires the trustee is to distribute the principal to any one or more persons or organizations and the term holder’s estate as the term holder appoints by will any principal not effectively appointed is to be distributed to a_trust for the benefit of the term holder’s spouse if the spouse is living if the spouse is not living the principal will pass to the term holder’s estate if a_trust ceases to be a qprt with respect to any assets held in the trust the trust assets must be converted and held as a qualified annuity the trust must function as a qualified annuity_trust from the conversion date until the termination of the trust as specified in sec_2702 law and analysis sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest is treated as being zero the value of any retained_interest that is a qualified_interest is determined under sec_7520 plr-106321-99 sec_2702 provides that sec_2702 shall not apply to any transfer of an interest in trust all the property in which consists of a residence to be used as a personal_residence by persons holding term interests in such trust sec_25_2702-5 of the gift_tax regulations provides in part that sec_2702 does not apply to a transfer in trust meeting the requirements of that section a transfer in trust meets the requirements of the section only if the trust is a personal_residence_trust as defined in sec_25_2702-5 sec_25_2702-5 provides that a personal_residence_trust is a_trust the governing instrument of which prohibits the trust from holding any asset other than one residence to be used as the personal_residence of the term holder a_trust meeting the requirements of a qualified_personal_residence_trust as defined in sec_25_2702-5 is treated as a personal_residence_trust sec_25_2702-5 provides that for purposes of sec_2702 a qualified_personal_residence_trust is a_trust meeting all the requirements of the section these requirements must be met by provisions in the governing instrument and these governing instrument provisions must by their terms continue in effect during the existence of any term_interest in the trust sec_25_2702-5 provides that a personal_residence of a term holder is either the principal_residence of the term holder within the meaning of sec_1034 one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or an undivided fractional interest in either sec_25_2702-5 provides that a personal_residence may include appurtenant_structures used by the term holder for residential purposes and adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence's size and location the fact that a residence is subject_to a mortgage does not affect its status as a personal_residence the term personal_residence does not include any personal_property eg household furnishings sec_25_2702-5 provides that a residence is a personal_residence only if its primary use is as a residence of the term holder when occupied by the term holder a residence is not used primarily as a residence if it is used to provide transient lodging and substantial services in connection with the provision of lodging eg a hotel or a bed and breakfast sec_25_2702-5 requires the governing instrument of a qprt to provide that a_trust will cease to be a qprt if the residence ceases to be used or held for use as a personal_residence of the term holder under the regulation a residence is held for use as a personal_residence of the term holder so long as the residence is not occupied by any other person other than the spouse or dependent of the term holder and is available at all times for use by the term holder as a personal_residence plr-106321-99 in this case taxpayers represent that they intend to use property as a personal_residence the occasional use of property by son and his family is not in conflict with sec_25_2702-5 because they will use property only with the permission of taxpayers and have no legal right to continue to use the residence after permission is withdrawn therefore based on the facts submitted and the representations made we conclude that property may be held in a qualified_personal_residence_trust within the meaning of sec_25_2702-5 the ruling contained in this letter is based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by taxpayers while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to this matter except as specifically ruled above no opinion is expressed regarding the tax treatment of this transaction under any other provision of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries chief branch by george l masnik enclosure copy for sec_6110 purposes
